COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-08-414-CV



CARL GAVREL
 
APPELLANT



V.



MARK LIEBERMAN, KATHLEEN 						 APPELLEES

LIEBERMAN, AND GEORGE ONZO



----------

FROM THE 141ST DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered appellant’s “Motion To Dismiss Without Prejudice.”  It is the court’s opinion that the motion should be granted; therefore, we dismiss appellant’s appeal as against Kathleen Lieberman.  
See
 
Tex. R. App. P.
 42.1(a)(1), 43.2(f).  
This case shall hereafter be styled “
Carl Gavrel 
v. 
Mark Lieberman and George Onzo
.”
(footnote: 2)
	As between appellant and Kathleen Lieberman, appellant shall bear the costs of the appeal
, for which let execution issue.  
See 
Tex. R. App. P.
 
43.4.

Appellant’s brief was filed on February 9, 2009.  The brief of appellee Mark Lieberman and George Onzo was filed on March 5, 2009.  Appellant shall file any reply brief on or before Wednesday, September 16, 2009.

Furthermore, the court has considered “Plaintiff’s Motion For Leave To File Notice Of Appeal” and “Plaintiff’s Amended Notice Of Appeal” seeking to limit appellant’s challenges to the portions of the judgment entered in favor of Mark Lieberman and George Onzo.  In light of the court’s ruling above, leaving only Mark Lieberman and George Onzo as appellees in this appeal, plaintiff’s motion for leave and amended notice of appeal are moot.

PER CURIAM

PANEL:  WALKER, MCCOY, and MEIER, JJ.  



DELIVERED:  August 27, 2009  

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:Appellant  previously dismissed appellee Spanish Gardens Condominium Association from this appeal; service was never requested on Lauren Young and John Doe, and they are not parties to the trial court’s judgment. Accordingly, the only appellees in this appeal are Mark Lieberman and George Onzo.